DETAILED ACTION
CLAIMS 1 AND 3-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-14, and 18-20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, US 2016/0035007 Al, (“Taylor” cited in the previous action) in view of ROGERS et al., US 2017/0230706 Al, (“Rogers”).
Taylor was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 1,
 Taylor teaches a computer-based method of providing content to a computing device, the method comprising:
establishing a folio for content at a computing device corresponding to a user; 
populating the folio with at least one first content object, the at least one first content object stored in a memory at the computing device;  ([0024] “The library view component 116 can include a user interface that provides a presentation of the content items (e.g., e-books, including magazines and periodicals) in a defined library. The library can include the user's entire collection of e-books … .” i.e. a library – folio giving the claim the BRI – containing at least one e-book – content object giving the claim the BRI –) 
assigning the at least one first content object with a conditional operating parameter associated with the user, the conditional operating parameter stored with the at least one first content object in the folio (Fig. 3, element 312 and element 330. See also [0044] “thee-reader component 308 includes, or operates in conjunction with the wishlist trigger logic 312. The wishlist trigger logic 312 monitors the page views 315 and/or other information provided through the e-reading component 308 for a current e-book that the user is reading (i.e., in-progress e-book) … The event trigger 311 can signify the occurrence of a condition regarding the progress of the current e-book, such as a condition signifying that the user is nearing an end to reading the particular e-book. … corresponding to the percentage of the e-book that the user has completed (e.g., 95%) or the estimated time left for the user to complete thee-book (e.g., 3 minutes)…. .” See further [0016]. i.e. trigger logic software and e-books stored on the same e-reader device) and having a condition that is satisfiable only by the user; ( [0025] “The wishlist trigger logic 115 can detect the occurrence of an event in the user's e-reading experience. In one implementation, the wishlist trigger logic 115 can detect the occurrence of an event such as the user ending, or nearing ending, reading a current e-book.” Emphasis added. – conditional operating parameter giving the claim the BRI – See also [0020] “a user account store 124. The user account store 124 can associate thee-reading device 110 with a user and with an account 125.” See further [0016]. i.e. trigger logic software and e-books stored on the same e-reader device)
Taylor does not expressly teach the folio established with a memory space limit … in response to the assigned conditional operating parameter being satisfied by the user and only the user, deleting the first content object from the folio and populating the folio with at least one second content object, the at least one second content object stored in the memory at the computing device if the established memory space limit is not exceeded. Emphasis added.
[0026] “Once the event is detected, the wishlist trigger logic 115 can signal (via the service interface 112) communication 119 to the network service 120. The communication 119 can convey the occurrence of the event, as well as other information such as the identifier of an account and/or the identifier of the e-book being read … The device interface 128 then downloads the selected e-book from the wishlist 127 ("wishlist e-book 129") to the e-reading device 110.” see also [0011]-[0012] and [0023] – [0024] “library view”)
Rogers teaches the folio established with a memory space limit … deleting the first content object from the folio and populating the folio with at least one second content object, the at least one second content object stored in the memory at the computing device if the established memory space limit is not exceeded. Emphasis added. ([0060] “In an exemplary embodiment, when a user selects to download, e.g., a plurality of a show or a complete season of a show, it is possible that the user's device will not have enough storage space to store all of the selected episodes. Therefore, according to the principles of the present invention, an exemplary downloading mechanism may be implemented by deleting one or more of the already downloaded and watched episodes of the same show on the storage device. Therefore, episodes for a whole season may be downloaded this way as storage space becomes available on a device. In one embodiment, this "invisible" queuing feature is accomplished automatically without a user necessarily being notified about this partial download.”
See also [0034], [0062] – [0064] and Fig. 6. i.e. there is a limited memory space to store media on a device so as media are consumed they are deleted and new media is downloaded onto the device automatically. ) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rogers with the teaching of Taylor as both references are directed to managing digital media on computing devices. Moreover, Rogers improves on Taylor’s teaching of automating download and management of media content items based on a list (Taylor [0023] – [0025]) by teaching a technique which allows for the device to automatically download 
Regarding Claim 3,
 Taylor does not teach further comprising deleting the at least one first content object after completion of execution of the at least one first content object at the computing device.
Rogers teaches further comprising deleting the at least one first content object after completion of execution of the at least one first content object at the computing device.  ([0064] “If, on the other hand, sufficient space is not available for the selected plurality of episodes of the show to be downloaded as determined by the determining step of 620, then at least one downloaded and watched episode of same show from the storage device is deleted,” Emphasis added. 

Regarding Claim 10,
 Taylor teaches A device, comprising:
a processor; (Fig. 2, element 210)
a memory coupled to the processor; (Fig. 2, element 250) and
a display coupled to the processor (Fig. 2, element 230) ;
wherein the memory has stored therein computer-executable instructions that when executed by the processor cause the processor to generate:
a folio having an object area; 
at least one first executable content object in the object area, the at least one first executable content object stored in a memory at the computing device, ([0024] “The library view component 116 can include a user interface that provides a presentation of the content items (e.g., e-books, including magazines and periodicals) in a defined library. The library can include the user's entire collection of e-books … .” i.e. a library – folio giving the claim the BRI – containing at least one e-book – content object giving the claim the BRI –) 
such that the at least one first content object is associated the at least one first content object is associated and stored with an assigned conditional operating parameter (Fig. 3, element 312 and element thee-reader component 308 includes, or operates in conjunction with the wishlist trigger logic 312. The wishlist trigger logic 312 monitors the page views 315 and/or other information provided through the e-reading component 308 for a current e-book that the user is reading (i.e., in-progress e-book) … The event trigger 311 can signify the occurrence of a condition regarding the progress of the current e-book, such as a condition signifying that the user is nearing an end to reading the particular e-book. … corresponding to the percentage of the e-book that the user has completed (e.g., 95%) or the estimated time left for the user to complete thee-book (e.g., 3 minutes)…. .” See further [0016]. i.e. trigger logic software and e-books stored on the same e-reader device) corresponding exclusively to the execution of the at least one first content object when executed at only the device; ( [0025] “The wishlist trigger logic 115 can detect the occurrence of an event in the user's e-reading experience. In one implementation, the wishlist trigger logic 115 can detect the occurrence of an event such as the user ending, or nearing ending, reading a current e-book.” Emphasis added. – conditional operating parameter giving the claim the BRI – See also [0020] “a user account store 124. The user account store 124 can associate thee-reading device 110 with a user and with an account 125.”) and
at least one second executable content object in the object area, the at least one second executable content object enabled for execution if and only if the assigned conditional operating parameter of the at least one first content object is satisfied by activity at only the device. ([0026] “Once the event is detected, the wishlist trigger logic 115 can signal (via the service interface 112) communication 119 to the network service 120. The communication 119 can convey the occurrence of the event, as well as other information such as the identifier of an account and/or the identifier of the e-book being read … The device interface 128 then downloads the selected e-book from the wishlist 127 ("wishlist e-book 129") to the e-reading device 110.” 
see also [0011]-[0012] “a next content item is automatically procured by the user on his or her device based on the contents of the user's wishlist. Furthermore, the acquisition of the next content item as well as the transition from the current content item to the next content item occurs in a same application session. Thus, the user does not have to interrupt or otherwise navigate away from the application used to render the current content item in order to procure and render the next content item.”
 See also [0023] – [0024] i.e. enables the next book on the wishlist for consumption – execution giving the claim the bri – )
Taylor does not teach a folio having an object area with limited memory space …
at least one second executable content object in the object area, the at least one second executable content object enabled for execution if and only if the assigned conditional operating parameter of the at least one first content object is satisfied by activity at only the device and the first content object is deleted from the folio and if and only if the limit of the folio memory space is not exceeded. Emphasis added. 
Taylor goes on to teach automatically downloading sequential content items based on a user’s wishlist after a threshold percentage of the media has been consumed. ([0026] “Once the event is detected, the wishlist trigger logic 115 can signal (via the service interface 112) communication 119 to the network service 120. The communication 119 can convey the occurrence of the event, as well as other information such as the identifier of an account and/or the identifier of the e-book being read … The device interface 128 then downloads the selected e-book from the wishlist 127 ("wishlist e-book 129") to the e-reading device 110.” see also [0011]-[0012] and [0023] – [0024] “library view”)
   Rogers teaches a folio having an object area with limited memory space …
at least one second executable content object in the object area, the at least one second executable content object enabled for execution if and only if the assigned conditional operating parameter of the at least one first content object is satisfied by activity at only the device and the first content object is deleted from the folio and if and only if the limit of the folio memory space is not exceeded. Emphasis added. ([0060] “In an exemplary embodiment, when a user selects to download, e.g., a plurality of a show or a complete season of a show, it is possible that the user's device will not have enough storage space to store all of the selected episodes. Therefore, according to the principles of the present invention, an exemplary downloading mechanism may be implemented by deleting one or more of the already downloaded and watched episodes of the same show on the storage device. Therefore, episodes for a whole season may be downloaded this way as storage space becomes available on a device. In one embodiment, this "invisible" queuing feature is accomplished automatically without a user necessarily being notified about this partial download.”
See also [0034], [0062] – [0064] and Fig. 6. i.e. there is a limited memory space to store media on a device so as media are consumed they are deleted and new media is downloaded onto the device automatically by the device. ) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rogers with the teaching of Taylor as both references are directed to managing digital media on computing devices. Moreover, Rogers improves on Taylor’s teaching of automating download and management of media content items based on a list (Taylor [0023] – [0025]) by teaching a technique which allows for the device to automatically download new media based on a list and delete consumed media, thus improving the users media consumption and accommodating more device types.(Rogers [0006]) 


Regarding Claim 18,
 Taylor teaches 
a content manager computer (Fig. 1, element 120)  having a composition application stored therein that when executed is configured to facilitate creating a folio having at least one executable object (Fig. 1, element 122)  and to facilitate assigning at least one conditional operating parameter to the at least one executable object assigning at least one conditional operating parameter to the at least one executable object, ([0025] “wishlist … The wishlist trigger logic 115 can detect the occurrence of an event in the user's e-reading experience. In one implementation, the wishlist trigger logic 115 can detect the occurrence of an event such as the user ending, or nearing ending, reading a current e-book.” See also Fig. 1, element 127 i.e. the wishlist/wishlist triggers and e-books correspond to one [0020] “the network service 120 can include a device interface 128, a resource store 122 and a user account store 124. The user account store 124 can associate the e-reading device 110 with a user and with an account 125. The account 125 can also be associated with one or more application resources ( e.g., content item such as an e-books), which can be stored in the resource store 122.” emphasis added.)and storing concurrently therewith that exclusively corresponds to an execution parameter, (Fig. 3, element 312 and element 330. See also [0044] “thee-reader component 308 includes, or operates in conjunction with the wishlist trigger logic 312. The wishlist trigger logic 312 monitors the page views 315 and/or other information provided through the e-reading component 308 for a current e-book that the user is reading (i.e., in-progress e-book) … The event trigger 311 can signify the occurrence of a condition regarding the progress of the current e-book, such as a condition signifying that the user is nearing an end to reading the particular e-book. … corresponding to the percentage of the e-book that the user has completed (e.g., 95%) or the estimated time left for the user to complete thee-book (e.g., 3 minutes)…. .” See further [0016]. i.e. trigger logic software and e-books stored on the same e-reader device) and
a content user computer (Fig. 1, element 110) having a usage application stored therein that when executed is configured to download the folio created at the content manager computer ([0018] “The e-book services can enable e-books to be downloaded or archived from e-reading device 110.”)  and configured to execute the at least one executable object; (“[0023] Thee-reading device 110 can execute the e-reading component 114 to enable e-reading activities. In particular, the e-reading component 114 can render paginated content from e-books ( e.g., electronically formatted literary works, including periodicals).” Emphasis added.) 
wherein the content user computer is configured to populate the folio at the content user computer with at least one second executable object in response to the at least one assigned conditional operating parameter of the at least one first executable object being satisfied at the one and only one computing device, ([0026] “Once the event is detected, the wishlist trigger logic 115 can signal (via the service interface 112) communication 119 to the network service 120. The communication 119 can convey the occurrence of the event, as well as other information such as the identifier of an account and/or the identifier of the e-book being read … The device interface 128 then downloads the selected e-book from the wishlist 127 ("wishlist e-book 129") to the e-reading device 110.” see also [0011]-[0012] and [0023] – [0024] “library view” and [0020] “associate user … account … e-reader”)  the at least one second executable object stored in the memory at the computing device. (Fig. 3, element 330) 
Taylor does not teach having a memory space limit and … wherein the content user computer is configured to populate the folio at the content user computer with at least one second executable object in response to the at least one assigned conditional operating parameter of the at least one first executable object being satisfied at the one and only one computing device if the folio memory space limit can be maintained and if the first content object is deleted, the at least one second executable object stored in the memory at the computing device. Emphasis added.
Taylor goes on to teach automatically downloading sequential content items based on a user’s wishlist after a threshold percentage of the media has been consumed. ([0026] “Once the event is detected, the wishlist trigger logic 115 can signal (via the service interface 112) communication 119 to the network service 120. The communication 119 can convey the occurrence of the event, as well as other information such as the identifier of an account and/or the identifier of the e-book being read … The device interface 128 then downloads the selected e-book from the wishlist 127 ("wishlist e-book 129") to the e-reading device 110.” see also [0011]-[0012] and [0023] – [0024] “library view”)
Rogers teaches having a memory space limit and … wherein the content user computer is configured to populate the folio at the content user computer with at least one second executable object in response to the at least one assigned conditional operating parameter of the at least one first executable object being satisfied at the one and only one computing device if the folio memory space limit can be maintained and if the first content object is deleted, the at least one second executable object stored in the memory at the computing device. Emphasis added. ([0060] “In an exemplary embodiment, when a user selects to download, e.g., a plurality of a show or a complete season of a show, it is possible that the user's device will not have enough storage space to store all of the selected episodes. Therefore, according to the principles of the present invention, an exemplary downloading mechanism may be implemented by deleting one or more of the already downloaded and watched episodes of the same show on the storage device. Therefore, episodes for a whole season may be downloaded this way as storage space becomes available on a device. In one embodiment, this "invisible" queuing feature is accomplished automatically without a user necessarily being notified about this partial download.”
See also [0034], [0062] – [0064] and Fig. 6. i.e. there is a limited memory space to store media on a device so as media are consumed they are deleted and new media is downloaded onto the device automatically. ) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rogers with the teaching of Taylor as both references are directed to managing digital media on computing devices. Moreover, Rogers improves on Taylor’s teaching of automating download and management of media content items based on a list (Taylor [0023] – [0025]) by teaching a technique which allows for the device to automatically download new media based on a list and delete consumed media, thus improving the users media consumption and accommodating more device types.(Rogers [0006]) 
Claims 5, 15, and 16 - 17
 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Taylor, US 2016/0035007 Al, (“Taylor”) in view of ROGERS et al., US 2017/0230706 Al, (“Rogers”) in further view of Chandler et al., US 9,692,841 Bl, (“Chandler”).
Taylor and Chandler were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 5, 15, and 16-17, 
 Taylor, Iino, and Chandler teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant’s arguments, see Remarks filed 1/8/2021 (“Remarks”), with respect to the rejection(s) of claim(s) 1, 10, and 18  under 35 U.S.C. § 103 have been fully considered and are persuasive.  Taylor in view of Rogers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Brian J Corcoran/             Examiner, Art Unit 2187                  

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187